Fearer, J. Claimant has filed a complaint herein based upon purchases of gasoline, oils, grease, tires, tubes, etc., by various Departments of the State of Illinois. It is alleged that these purchases were made during the years of 1950 and 1951. The evidence consists of a Report of the Division of Highways, which was introduced by stipulation, and an affidavit executed by claimant’s credit manager. The affidavit sets forth facts to explain why the complaint was not filed within the two year limitation period, imposed by the statutes of the State of Illinois, and the rules of this Court. The total amount claimed is the sum of $757.56. However, we find that the various purchases, upon which the claim is based, were separate and distinct transactions; that 45 of the purchases were made prior to April 22, 1951; and, the remaining 51 purchases in the amount of $434.21, were made on or after that date. We hold that the affidavit is not legally sufficient to bar the running of the Statute of Limitations on the purchases made prior to April 22, 1951. As to the balance of the purchases, it appears that they were made in the regular course of business by the State of Illinois, and the materials, services, and prices were as represented. The Court, therefore, awards to claimant, Standard Oil Company of Indiana, the sum of $434.21.